           Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AMANDA M. JONES, Individually and on
Behalf of all Arkansans Similarly Situated;                                         PLAINTIFF

v.                                   4:19-CV-00811-BRW

SANTANDER CONSUMER USA INC,                                                       DEFENDANT

                                            ORDER

       Pending is Defendant’s Motion to Dismiss and to Compel Arbitration (Doc. No. 10).

Plaintiff responded and Defendant replied.1 For the reasons below, the motion is GRANTED.

I.     BACKGROUND

       In 2013, Plaintiff purchased a Dodge Avenger from Landers Chrysler Jeep Dodge

(“Landers”).2 As part of the purchase, Plaintiff and Landers entered into a Financing

Agreement,3 contained a choice-of-law clause stating Texas law will govern the contract.4

Landers then assigned the Financing Agreement to Defendant.5

       In 2016, Plaintiff requested an extension of payment terms.6 Plaintiff “e-signed” an

adhesion contract7 extending payments and accepted all of the terms and conditions by clicking



       1
        Doc. Nos. 13, 17.
       2
        Doc. No. 1, p. 13.
       3
        Id. at pp. 14-15.
       4
        Id. at Ex. B; 11, p. 9.
       5
        Id. at p. 16.
       6
        Doc. No. 12, ¶4.
       7
        An adhesion contract is a “form contract created and imposed by a stronger party upon a
weaker party on a take this or nothing basis.” Park Irmat Drug Corp. v. Express Scripts Holding
Co., 911 F.3d 505, 513 (8th Cir. 2018).

                                                1
           Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 2 of 10



an “I ACCEPT” button.8 The electronic terms and conditions included an arbitration clause with

a class action waiver provision.9

       In 2017, Plaintiff requested another temporary extension of payment terms, and e-signed

another adhesion contract extension. This adhesion contract contained substantively identical

arbitration and class action waiver provisions as the first extension.10

       Plaintiff requested a third extension in 2019. She e-signed another adhesion contract

extension, which, again contained arbitration and class action waiver provisions.11

II.    DISCUSSION

       Plaintiff alleges the terms of the Financing Agreement and adhesion contract extensions

violated the Arkansas Constitution’s 17% interest rate cap and corresponding provisions of the

Arkansas Deceptive Trade Practices Act.12 She filed this action individually and on behalf of all

similarly situated Arkansans.13

       Defendant requests dismissal alleging that any dispute Plaintiff has with the Financing

Agreement is governed by a valid, enforceable arbitration agreement.14 Defendant argues the

parties expressly delegated gateway issues of arbitrability to an arbitrator. Defendant also alleges

the arbitration agreement contained a class action waiver enforceable by a court.15 Defendant


       8
        Doc. No. 12, ¶¶4-5.
       9
        Id. at ¶¶6-7, 9.
       10
            Id. at ¶¶10-14.
       11
            Id. at ¶¶15-16.
       12
            Doc. No. 1.
       13
            Id.
       14
            Doc. No. 10.
       15
            Id.

                                                  2
         Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 3 of 10



argues the Court has jurisdiction to strike and dismiss Plaintiff’s class claims, but must order

arbitration of her individual claims and any other related claim.16

       Plaintiff responds that Defendant failed to execute any of the adhesion contracts at issue,

as required by the agreements themselves.17 Plaintiff argues the arbitration clauses violate a

contract requirement of mutuality.18 Finally, she requests I adjudicate the enforceability of

Defendant’s class action waiver before deciding whether to compel arbitration.19

       Defendant replies the Eighth Circuit does not require parties sign arbitration provisions

for them to be enforceable.20 Further, “the Eighth Circuit has expressly held that the Federal

Arbitration Act (“FAA”) preempts Arkansas’s ‘mutuality of obligation’ requirement.”21

       A.          Application of the Federal Arbitration Act

       Congress enacted the FAA in 1925 “to enable merchants of roughly equal bargaining

power to enter into binding agreements to arbitrate commercial disputes.”22 The limited purpose

of the FAA at the time of enactment was to overcome “then-existing judicial hostility” to the

arbitration of disputed between businesses.23


       16
            Doc. No. 11, pp. 14-15.
       17
            Doc. No. 13, pp. 2-3.
       18
            Id. at pp. 3-5.
       19
            Id. at pp. 5-7.
       20
            Doc. No. 17, pp. 4-5.
       21
            Id. at p. 1.
       22
         Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1420 (2019) (Ginsburg, J., dissenting) (quoting
Epic Systems Corp. v. Lewis, 138 S. Ct. 1612, 1643 (2018) (Ginsburg, J., dissenting)).
       23
          Id. (citing Miller, Simplified Pleading, Meaningful Days in Court, and Trials on the Merits:
Reflections on the Deformation of Federal Procedure, 88 N. Y. U. L. Rev. 286, 323 (2013) (The
FAA was enacted in 1925 with the seemingly limited purpose of overcoming the then-existing
“judicial hostility” to the arbitration of contract disputes between businesses.).

                                                  3
        Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 4 of 10



       In 1983, the Supreme Court established “a liberal federal policy favoring arbitration

agreements.”24 In 1984, without any legislative intervention in the preceding 59 years, the

Supreme Court extended the FAA to state courts and, by extension, state consumer protection

laws.25 This decades-after-the-fact extension runs contrary to congressional intent and every

“originalist” principle of statutory construction. At the time of FAA enactment, the universal,

established understanding of legislators was that “parties cannot by contract oust the ordinary

courts of their jurisdiction.”26 When considering the FAA, every witness, Senator, and

Representative “discussed one issue and one issue only: arbitration of contract disputes between

merchants.”27

       There is zero support in any congressional record, testimony, or discussion, or in the

FAA text, supporting the assertion that the FAA applies to adhesion contracts, like the contract

at issue here.28 Simply put, the FAA did not abrogate the Tenth Amendment by depriving States

the power to enact enforceable statutory and Constitutional law that in no way conflicts with any

federal power.

       Today, despite clear legislative intent and history to the contrary, the FAA may apply to

any contractual dispute, between any party or entity, regarding any subject, and regardless of any

state consumer protection law or state constitutional provision. Clearly, with this backdrop, the

FAA applies to the contract at issue here.


       24
            Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U. S. 1, 24 (1983).
       25
         Southland Corp. v. Keating, 465 U.S. 1, 24, 104 S. Ct. 852, 865 (1984) (O’Conner, J.,
dissenting).
       26
          Christopher R. Leslie, The Arbitration Bootstrap, 94 TEX. L. REV. 265, 298 (2015) (citing
Ins. Co . v Morse, 87 U.S. 445, 451 (1874)).
       27
            Id. at p. 305.
       28
            Id. at 290-296.

                                                 4
        Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 5 of 10



       B.         Choice of Law

       Defendant contends a choice-of-law clause in the Financing Agreement means Texas law

governs interpretation.29 Plaintiff argues that Arkansas law controls because the Financing

Agreement was between two residents of Arkansas, executed in Arkansas, with performance in

Arkansas. Defendant notes that for the determination of the current issues, it will rely on Eighth

Circuit and Arkansas law.30

       The choice-of-law clause here is valid under either Texas or Arkansas contract law. The

clause, and the Financial Agreement as a whole, meet every requirement for enforceable

contracts in both Texas and Arkansas. Accordingly, Texas law should control the interpretation

of this contact. But based on the parties’ arguments and limited stipulations, I will consider the

issues under Arkansas law.31

       C.         Enforceability of Arbitration Clauses at Issue

       Plaintiff argues the arbitration clauses are invalid because Defendant failed to execute

any of the adhesion contracts at issue, as required by the agreements themselves, and the clauses

violate the contract requirement of mutuality.32 Both of these arguments fail under Arkansas law.




       29
            Doc. No. 12.
       30
            Doc. No. 17, n. 2.
       31
         Despite Plaintiff’s arguments Arkansas law controls, she may have a better argument under
Texas law. See Dickson v. Gospel for ASIA, Inc., 902 F.3d 831, 836 (8th Cir. 2018) (Kelly, J.
dissenting) (“Under Texas law, an arbitration agreement, like any other contract, ‘is illusory if it
binds one party to arbitrate, while allowing the other to choose whether to arbitrate.’ Royston,
[Rayzor, Vickery & Williams, LLP v. Lopez], 467 S.W.3d [494], 505 [(Tex. 2015)] (relying on
Restatement (Second) of Contracts § 77 cmt. A. (Am. Law Inst. 1981); see also Huckaba v.
Ref-Chem, L.P., 892 F.3d 686, 691 n.5 (5th Cir. 2018)”).
       32
            Doc. No. 13, pp. 2-5.

                                                 5
         Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 6 of 10



                 1.      Execution of Electronic Agreements

       Plaintiff “e-signed” the adhesion contracts at issue by clicking an “I ACCEPT” button.33

This is not necessarily an electronic signature under Arkansas law.34 However, courts routinely

validate and enforce these types of “clickwrap agreements.”35 Furthermore, Plaintiff acted as if

the agreements were valid in accepting the terms of the payment extensions. Accordingly, this

argument to invalidate the adhesion contracts fails.

                 2.      Mutuality and Ambiguity

       Section 2 of the FAA mandates that arbitration agreements “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.”36 Title 9 U. S. C. § 2 “permits agreements to arbitrate to be invalidated by ‘generally

applicable contract defenses,” but “offers no refuge for ‘defenses that apply only to arbitration or

that derive their meaning from the fact that an agreement to arbitrate is at issue.’”37




       33
            Doc. No. 12, ¶¶4-5.
       34
         See Ark. Code Ann. § 25-32-107 (“(a) A record or signature may not be denied legal effect
or enforceability solely because it is in electronic form. (b) A contract may not be denied legal effect
or enforceability solely because an electronic record was used in its formation. (c) If a law requires
a record to be in writing, an electronic record satisfies the law. (d) If a law requires a signature, an
electronic signature satisfies the law.”).
       35
         Holley v. Bitesquad.com, LLC, No. 4:18CV572 (E.D. Ark. Sept. 19, 2019). See e.g.,
Hancock v. Am. Tel. & Tel. Co., Inc., 701 F.3d 1248, 1255 (10th Cir. 2012); Treiber & Straub, Inc.
v. UPS, 474 F.3d 379, 382 (7th Cir. 2007); Goza v. Multi-Purpose Civic Ctr. Facilities Bd. for
Pulaski Cty., No. 12-CV-6125, 2014 WL 3672128, at *3 (W.D. Ark. July 23, 2014)); but see STAP,
Inc. v. Sutterfield, 2020 Ark. Ct. App. 18, at *8 (2020) (Affirming the trial court’s denial of
defendant’s motion to compel arbitration where defendant did not sign the arbitration agreement and
the agreement stated no modification of the terms and conditions of this agreement are valid unless
in writing and signed by both parties.).
       36
            9 U. S. C. § 2 (emphasis added).
       37
       Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622 (2018) (quoting AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 339 (2011)).

                                                   6
         Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 7 of 10



       The arbitration clauses at issue are non-mutual and somewhat ambiguous, which until

recently under Arkansas law, was grounds that “exist at law” to invalidate any contract

provision. The FAA “requires that states place arbitration agreements on an equal footing with

other contracts.”38 Arkansas has gone further. Arkansas has now decided to treat arbitration

clauses as superior to other contract provisions and outside the long-established, basic

considerations of contractual construction.

                       a.      Ambiguity

       Arkansas courts have long held that unclear language in a contract should be construed

strictly against the drafter.39 This seems especially true when considering the terms of an

adhesion contract like the ones at issue here. In these types of adhesion contracts, the drafter of

the arbitration clause is always the party in a stronger position. But when considering arbitration

clauses, arbitration language is not construed, strictly or otherwise, against the drafter. Instead,

just the opposite is true. Every doubt and ambiguity is resolved in favor of arbitration and the

drafter of the arbitration language.40 Accordingly, under Arkansas law, any potential ambiguity

here will not invalidate the arbitration clauses.

                       b.      Mutuality

       Until recently, Arkansas law required mutuality of obligations in all contract provisions.

This included obligations to arbitrate.41 Mutuality of obligation did not require a “precisely even

       38
        Dickson v. Gospel for ASIA, Inc., 902 F.3d 831, 835 (8th Cir. 2018) (citing Kindred
Nursing Ctrs. Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1424 (2017)).
       39
        Stacy v. Williams, 38 Ark. App. 192, 198 (1992) (citing Elcare, Inc. v. Gocio, 267 Ark. 605,
608-09 (1980)).
       40
        BHC Pinnacle Pointe Hosp., LLC v. Nelson, 2020 Ark. 70, 12 (“We have explained that
any doubts and ambiguities will be resolved in favor of arbitration.”).
       41
        Jorja Trading, Inc. v. Willis, 2018 Ark. App. 574 (vacated by Jorja Trading, Inc. v. Willis,
2020 Ark. 133.).

                                                    7
         Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 8 of 10



exchange of identical rights and obligations between the contracting parties.”42 Mutuality of

obligation simply required sufficient consideration for a party’s promise.43

       Here, there is no mutuality in a real obligation to arbitrate and no mutuality in ability to

pursue other remedies. The arbitration provision binds Plaintiff to arbitrate any conceivable issue

while Defendant is free to pursue other remedies for almost the entire universe of potential issues

Defendant would raise.

       The requirement of mutuality conforms with the plain meaning, clear legislative intent,

and unambiguous legislative history of the FAA; that is to bind parties to arbitration agreements

if they choose to agree to them. The entire purpose of the FAA, efficient dispute resolution

between merchants, would be impaired by piecemeal, selective dispute resolution where one

party must arbitrate any issues they have while the other party may arbitrate if they feel like it,

but are not bound to arbitrate if they do not. Non-mutuality could “sacrific[e] the principal

advantage of arbitration—its informality—and mak[e] the process slower, more costly, and more

likely to generate procedural morass than final judgment.”44 Clearly, Congress did not intend this

type of bifurcated, claim and party selective, piecemeal process to address claims arising out of

the same contract, under the same circumstances, and involving the same issues, set of facts, and

parties. Nothing in the FAA itself or the legislative history gives any support to such an

arrangement.

       After the parties submitted their briefs in this case, Arkansas placed arbitration clauses

outside the requirements of other contract provisions. In Jorja Trading, the Arkansas Supreme

Court noted the FAA’s requirement that “courts place arbitration contracts on an equal footing


       42
        Jorja Trading, Inc. v. Willis, 2020 Ark. 133, at *6 (citing Lindner v. Mid-Continent
Petroleum Corp., 221 Ark. 241 (1952); Johnson v. Johnson, 188 Ark. 992 (1934)).
       43
            Id.
       44
            Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622-23 (2018).

                                                  8
         Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 9 of 10



with other contracts.”45 The Arkansas Supreme Court recounted the Eighth Circuit’s apparent

disdain for Arkansas’s mutuality requirement as it applies to arbitration agreements.46 It then

decided to “abolish the requirement for mutuality of obligation, at least as it pertains to

arbitration provisions.”47 Accordingly, Plaintiff’s argument that Arkansas law requires mutuality

in arbitration agreement fails.

       D.         Class Action Waiver

       Both parties request I determine the validity of the class action waiver. Parties may limit

the issues subject to arbitration, agree to specific rules, and limit parties.48 The Supreme Court

has upheld the validity of class-action waivers in arbitration agreements.49 Both the Eighth

Circuit and Eastern District of Arkansas judges have upheld similar class action waivers.50

Accordingly, Plaintiff’s class action allegations are dismissed.

       E.         EDITORIAL

       If I had any wiggle room, I would deny Defendant’s motion. The Eighth Circuit and the

Arkansas Supreme Court decisions are squarely contrary to what I learned about adhesion

contracts and mutuality in law school over a half-a-century ago. Professor Corbin must be

spinning in his grave.


       45
        Jorja Trading, Inc. v. Willis, 2020 Ark. 133, at *3 (citing Plummer v. McSweeney, 941 F.3d
341, 347 (8th Cir. 2019)).
       46
            Id. (citing Plummer v. McSweeney, 941 F.3d 341, n.1 (8th Cir. 2019)).
       47
            Jorja Trading, Inc. v. Willis, 2020 Ark. 133, at *12 (Brown, S.J., concurring).
       48
            AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011).
       49
         Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1632 (2018) (holding that the FAA’s saving
clause does not provide a basis for refusing to enforce arbitration agreements waiving class action
procedures for claims under state law).
       50
        Owen v. Bristol Care, Inc., 702 F.3d 1050, 1055 (8th Cir. 2013); Campbell v. Jacob, No.
4:19-CV-179-JM (E.D. Ark. Sept. 10, 2019); Holley v. Bitesquad.com, LLC, No. 4:18CV572 (E.D.
Ark. Sept. 19, 2019).

                                                   9
        Case 4:19-cv-00811-BRW Document 20 Filed 07/20/20 Page 10 of 10



        In my opinion this is “big over little” quite without support in the pertinent legislation or

in the dictates of fairness.

                                          CONCLUSION

        But, alas, for the reasons set out above, I must reluctantly GRANT Defendant’s Motion

to Dismiss and to Compel Arbitration (Doc. No. 10). I note that the lawyers for the parties each

did an excellent job of briefing the issues. The case is DISMISSED.

        IT IS SO ORDERED this 20th day of July, 2020.


                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




                                                 10
